internal_revenue_service number release date index number 45k -------------------------- ------------------------------------- --------------------------------- ------------------------------------ - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ ---------- telephone number --------------------- refer reply to cc psi b07 plr-128349-06 date date legend p a b c d e f g h j k l m n q date date date date date date date date year year ------------------------------- --------------------------- --------------------------------- ------------------------------------- ----------------------------------------- ---------------------------------------------- ----------------------------------------- --------------------- ---------------------------- -------------------------------- ----------------- --------------------------------------- ------------------------------------- ---------------- ----------------------------------- ------------------------- -------------------------- ------------------ -------------------------- ---------------- ----------------------- -------------------------- ------------------------- ------- ------- -------- ------------ ------------- --------- -------------------- ------------- plr-128349-06 state v state w state x state y state z dollar_figurex a b c d e f g h i j k m n p q dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_45k and sec_702 of the internal_revenue_code ------ ------ --------- ------- ------ ------ --------- --------- --------- --------- --------- --------- ------ ------- ------ facts the facts as represented by p and p’s authorized representative are as follows on date p received plr which rules on issues similar to those addressed by this letter p seeks confirmation of the prior rulings received in light of certain changes in the facts including the potential use of two alternative chemical reagents the transfers of indirect membership interests in p and amendments to certain agreements relating to the operation of the facilities p is a limited_liability_company organized under the laws of state v and is classified as a partnership for federal_income_tax purposes a a limited_liability_company organized plr-128349-06 under the laws of state w owns a a membership interest in p b a limited_liability_company organized under the laws of state w owns the remaining b membership interest in p c a limited_partnership organized under the laws of state w is the sole member of a d a corporation organized under the laws of state x is the sole member of b a and b are treated as disregarded entities for federal_income_tax purposes as a result c is treated as owning a’s membership interest in p and d is treated as owning b’s membership interest in p the members of p have made and are expected to continue to make periodic cash contributions to p to fund its operating losses in accordance with their respective membership interests e a limited_liability_company organized under the laws of state w owns a c limited_partnership_interest in c f a corporation organized under the laws of state y owns the remaining d general_partnership interest in c as of date l a general_partnership organized under the laws of state z owned a e membership interest in e and g a corporation organized under the laws of state w owned the remaining f membership interest in e the facilities were constructed pursuant to a construction_contract dated date which was partially assigned to h by j effective date the construction_contract provides for liquidated_damages of at least five percent of the total_contract_price it also includes a description of the facilities to be constructed a completion date and a price the construction_contract is valid under state law p represents that the facilities were placed_in_service within the meaning of sec_45k before date the facilities consist of two lines for the production of a solid synthetic_fuel from coal using the process described below for each production line the feedstock coal is thoroughly mixed with a heated chemical reagent in a pugmill after leaving the pugmill the mixture is carried by conveyor belt to a briquetter each briquetter is equipped with a short conveyor belt running under it that receives the resulting solid synthetic_fuel product and carries it to a common collection belt and then out of the facilities to a storage area in p’s production process the combination of the chemically reactive agent the mixing process and the compression pressure in the roll briquetter process results in a solid synthetic_fuel product in the form of an agglomeration the facilities utilize coal feedstock and chemical reagents that meet the requirements of revproc_2001_34 2001_1_cb_1293 p entered into a facilities operating_agreement with b for the operation and maintenance of the facilities under the facilities operating_agreement b provides workers and certain services and equipment to p for a fixed fee of dollar_figurex per ton of synthetic_fuel produced subject_to an annual inflation adjustment and the temporary reduction pursuant to an amendment described below b is subject_to the direction and control of p which has the sole authority to set production levels and make other plr-128349-06 strategic decisions p pays for all operating costs other than the cost of workers and equipment provided by b and certain liability insurance in addition b provides a working_capital loan to p the amended and restated operating_agreement of p allocates profits and losses from the sale of synthetic_fuel among its members in accordance with their membership interests p has proposed that on occasion one of two specified alternative chemical reagents may be used in the process for the production of synthetic_fuel p has had recognized experts in coal and chemical analysis conduct tests on synthetic_fuel samples produced by p using each alternative chemical reagent identified in the request for rulings these tests are described in p’s letter_ruling request based on this testing of the alternative chemical reagents the experts have concluded that there was a measurable significant change in the chemical composition of the resulting synthetic_fuel compared to the unreacted coal feedstocks and each of the alternative chemical reagents since plr there have been five separate transfers of membership interests in e first on date k purchased a g membership interest from l thereby reducing l’s ownership_interest from e to h second on date m purchased a i membership interest from g which reduced g’s ownership from f to j third on date n purchased a k membership interest from l which reduced l’s ownership_interest from h to m fourth on date g repurchased the i membership interest from m increasing its ownership_interest from j to f and eliminating m’s ownership_interest finally on date g purchased a n membership interest from l which reduced l’s ownership_interest from m to p and increased g’s ownership_interest from f to q k n and g are indirect subsidiaries of q and are included in q’s consolidated federal_income_tax return pursuant to sec_45k the amount of the sec_45k credit is subject_to phaseout when the reference_price for oil exceeds dollar_figure adjusted for inflation with the phaseout for a calendar_year being determined based on the reference_price for such calendar_year due to the recent increases in the price of oil there is a substantial risk of a phaseout of the sec_45k credit for calendar_year in order to protect itself against this uncertainty an affiliate of q purchased call spread options of crude_oil futures contracts that are traded on the new york mercantile exchange in a quantity and at strike prices sufficient to compensate the affiliate in the event of a phaseout of sec_45k credits for because the purchase of these options increased the economic cost of q’s indirect investment in p k n and g demanded a partial offset of these costs through a reduction in their capital_contribution requirements to e in an effort to satisfy k n and g’s demands three key modifications were implemented first pursuant to a first amendment to the facilities operating_agreement b agreed to a temporary reduction in the operating fee payable to it by p plr-128349-06 which reduces the expenses_incurred by p in producing the synthetic_fuel and thereby reduces p’s operating losses that must be funded through capital contributions from a second pursuant to a fourth_amendment to the purchase and sale and contribution agreement the prior owners of p agreed to reduce the calculated amount that is used to determine the contingent_amounts payable under the purchase_price note furthermore pursuant to a fifth_amendment to the purchase and sale and contribution agreement the prior owners of p agreed to reduce any amounts payable due in year to a recalculation of certain amounts for year including the amount of the sec_45k credit the reduction in a’s obligation under the purchase_price note coupled with a’s reduced obligation to make capital contributions to p reduce the amount of capital contributions required to be made by c to a which in turn reduce the amount of capital contributions to be made by e to c third pursuant to an amendment to agreement of limited_partnership of c f agreed to a temporary reduction in its quarterly management fee in order to reduce the capital contributions required to be made to c this fee reduction further reduces the amount of capital_contribution required to be made by e to c the aggregate reduction in capital contributions required to be made to e in turn reduces the capital_contribution requirements of e’s members including k n and g the rulings requested by p are as follows p by using the process and reagents described in the ruling_request and the facilities produces a solid synthetic_fuel from coal that constitutes a qualified_fuel within the meaning of sec_45k the contract for construction of the facilities constitutes a binding written contract in effect before date within the meaning of sec_45k the facilities are placed_in_service for purposes of sec_45k on the date that the facilities are first placed in a condition or state of readiness and availability to produce a solid synthetic_fuel from coal as provided in sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations provided the facilities were placed_in_service prior to date within the meaning of sec_45k relocation of the facilities to a different location after date or replacement of parts of the facilities after that date will not result in a new placed_in_service_date for the facilities for purposes of sec_45k if the fair_market_value of the original property is more than percent of the facilities’ total fair_market_value immediately following the relocation or replacement production of qualified_fuel from the facilities will be attributable solely to p within the meaning of sec_45k and p will be entitled to the sec_45k plr-128349-06 credit for the production of qualified_fuel from the facilities that is sold to unrelated persons the credits allowed under sec_45k may be passed through to and allocated among the members consisting of c and b under the principles of sec_702 in accordance with each member’s interest in p as of the time the credit arises for purposes of the sec_45k credit a member’s interest in p is determined based upon a valid allocation of the taxpayer’s gross_income or loss that arises from receipts from the sales of the sec_45k qualified_fuel provided the facilities were placed_in_service prior to date within the meaning of sec_45k the facilities will continue to be treated as placed_in_service before date if sold to a new owner after such date a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_45k credit for the production and sale of synthetic_fuel to unrelated persons ruling_request sec_45k allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_45k defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations is relevant to the interpretation of the term under sec_29 redesignated as sec_45k former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 redesignated as sec_45k and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 of the income_tax regulations plr-128349-06 in revproc_2001_30 2001_1_cb_1163 the service announced that it will resume issuance of rulings under sec_45k for processes that do not go beyond the processes approved in the rulings issued prior to sec_3 of revproc_2001_34 provides that the service will issue rulings that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 redesignated as sec_45k if the conditions set forth below are satisfied and evidence is presented that all or substantially_all of the coal used as feedstock undergoes a significant chemical change the conditions are that the feedstock coal consists of coal fines or crushed coal comprised of particles the majority of which by weight are no larger than inch the feedstock is thoroughly mixed in a mixer a with styrene or other monomers b with quinoline c9h7n or other organic resin and left to cure for several days c with ultra heavy hydrocarbons or d with an aluminum and or magnesium silicate binder following heating to a minimum temperature of degrees fahrenheit and the treated feedstock is subjected to elevated temperature and pressure that results in briquettes pellets or an extruded fuel product or the taxpayer represents that the omission of this procedure will not significantly increase the production of the facility over the remainder of the period during which the sec_45k credit is allowable based on the representations of p and p’s authorized representative including the test results submitted by p we conclude that the conditions of revproc_2001_34 are met and that the process and reagents used in the facilities as described in p’s ruling_request produce a significant chemical change to the coal transforming the coal feedstock into a solid synthetic_fuel from coal therefore we further conclude that p by using the process and reagents described in the request for rulings and the facilities produces a solid synthetic_fuel from coal that constitutes a qualified_fuel within the meaning of sec_45k ruling_request sec_45k and e provides that sec_45k applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_45k modifies sec_45k in the case of a facility producing qualified_fuels described in sec_45k which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_45k provides that for purposes of sec_45k a facility shall be treated as placed_in_service before date if plr-128349-06 the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_45k provides that if the facility is originally placed_in_service after date sec_45k shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date provides for liquidated_damages of at least five percent of the total_contract_price and includes such essential features as a description of the facility to be constructed a completion date and a price therefore we conclude that the construction_contract is a binding written contract in effect before date within the meaning of sec_45k ruling requests and sec_45k and e provides that sec_45k applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_45k modifies sec_45k in the case of a facility producing qualified_fuels described in sec_45k which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_45k provides that for purposes of sec_45k a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_45k provides that if the facility is originally placed_in_service after date sec_45k shall be applied by substituting date for date to qualify for the sec_45k credit the facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_45k does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when the facilities were placed_in_service revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is plr-128349-06 based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 provided the facilities were placed_in_service prior to date within the meaning of sec_45k relocation of the facilities after date or replacement of parts of the facilities after that date will not result in a new placed_in_service_date for the facilities or otherwise prevent the facilities from continuing to be treated as originally placed_in_service prior to date if the fair_market_value of the original property is more than percent of the facilities’ total fair_market_value immediately following the relocation or replacement ruling_request sec_45k allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_7701 taxpayer means any person subject_to any internal revenue tax furthermore sec_7701 provides that when used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof person will be construed to mean and include an individual trust estate partnership_association company or corporation p is the taxpayer for purposes of sec_45k of the code because a limited_liability_company such as p may be treated for tax purposes as either a partnership or a corporation either of which is a taxpayer under sec_7701 p will own the facilities and through an agent p will operate and maintain the facilities and sell the resulting qualified_fuel therefore all production of qualified_fuel from the facilities will be attributable solely to p within the meaning of sec_45k and p will be entitled to the sec_45k credit for the production of qualified_fuel from the facilities that is sold to unrelated persons ruling_request sec_45k allows a credit for qualified_fuels solid by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_7701 taxpayer means any person subject_to any internal revenue tax furthermore sec_7701 provides that when used in title_26 plr-128349-06 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof person will be construed to mean and include an individual trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principals apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that assuming the solid synthetic_fuel produced and sold qualifies for the sec_45k credit the credit will be allowed to p and the credit may be passed through to and allocated among the members of p consisting of c and d under the principles of sec_702 in accordance with each member’s interest in p as of the time the credit arises for purposes of the sec_45k credit a member’s interest in p is determined under sec_1_704-1 and is proportionate to valid allocations of the receipts from the sale of the sec_45k credit qualified_fuel plr-128349-06 ruling_request the sec_45k credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the 44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date on property that first began production after date congress has extended the sec_45k credit four times the placed-in-service deadline and the period for claiming the sec_45k credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service if sec_45k were read as requiring facilities producing qualified_fuels to be placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would entitle the purchaser transferee to claim the sec_45k credit it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_45k must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_45k and sec_45k focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide a tax incentive for production capacity in service before sec_45k demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_45k credit that provision provides that the extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in-service deadline under either sec_45k or sec_45k is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer therefore provided the facilities were placed_in_service prior to date within the meaning of sec_45k the sale of the facilities after date will not result in a new placed_in_service_date for the facilities for purposes of sec_45k for the new owner plr-128349-06 ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interests in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_45k and sec_45k must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_45k and sec_45k focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in-service deadline under sec_45k and sec_45k is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_45k credit for the production and sale of synthetic_fuel to unrelated persons conclusions accordingly based on the representations of p and p’s authorized representative we conclude as follows p by using the process and reagents described in the ruling_request and the facilities produces a solid synthetic_fuel from coal that constitutes a qualified_fuel within the meaning of sec_45k the contract for construction of the facilities constitutes a binding written contract in effect before date within the meaning of sec_45k plr-128349-06 the facilities are placed_in_service for purposes of sec_45k on the date that the facilities are first placed in a condition or state of readiness and availability to produce a solid synthetic_fuel from coal as provided in sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations we express no opinion on when the facilities were placed_in_service provided the facilities were placed_in_service prior to date within the meaning of sec_45k relocation of the facilities to a different location after date or replacement of parts of the facilities after that date will not result in a new placed_in_service_date for the facilities for purposes of sec_45k if the fair_market_value of the original property is more than percent of the facilities’ total fair_market_value immediately following the relocation or replacement production of qualified_fuel from the facilities will be attributable solely to p within the meaning of sec_45k and p will be entitled to the sec_45k credit for the production of qualified_fuel from the facilities that is sold to unrelated persons the credits allowed under sec_45k may be passed through to and allocated among all the members of p consisting of c and d under the principles of sec_702 in accordance with each member’s interest in p as of the time the credit arises for purposes of the sec_45k credit a member’s interest in p is determined is determined under sec_1_704-1 and is proportionate to valid allocations of the receipts from the sale of qualified_fuel provided the facilities were placed_in_service prior to date within the meaning of sec_45k the facilities will continue to be treated as placed_in_service before date if sold to a new owner after such date a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_45k credit for the production and sale of synthetic_fuel to unrelated persons plr-128349-06 except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when the facilities were placed_in_service for purposes of sec_45k in addition we express no opinion regarding the validity of the allocations under sec_704 or under any other partnership provision ---------------------------- sincerely joseph h makurath acting branch chief branch passthroughs and special industries
